DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed on November 6, 2020, regarding rejection of claims 1-4, 6-14, and 16-20, as amended, under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied 3GPP ‘830 (NTT DOCOMO, INC., "NR PRACH design," Rl-1702830, 3GPP TSG RAN WG 1 Meeting #88, Athens, Greece, dated February 13-17, 2017) to clearly teach the amended limitations in claims 1-4, 6-14, and 16-20.
3.	Applicant’s arguments regarding rejection of claims 1, 11, 19, and 20, as amended, on the ground of nonstatutory obviousness-type double patenting have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. Examiner has applied 3GPP ‘830 (NTT DOCOMO, INC., "NR PRACH design," Rl-1702830, 3GPP TSG RAN WG 1 Meeting #88, Athens, Greece, dated February 13-17, 2017) to clearly teach the amended limitations in claims 1, 11, 19, and 20.

Claim Objections
4.	Claims 3, 11, 13, and 20 are objected to because of the following informalities:  
 “A single CP part" in claim 3 (line 3-4) and claim 13 (line 3-4) should be replaced with - - the single CP part - - to be consistent. with the first citation of “a single cyclic prefix (CP) part” in claim 1 (line 8) and claim 11 (line 13), respectively.
the single sequence part - - to be consistent with the first citation of “a single sequence part” in claim 1 (line 9) and claim 11 (line 14), respectively.
“Second format" in claim 11 (line 11) should be replaced with - - the second format - - to be consistent with the first citation of “a second format” in claim 11 (line 10).
Examiner suggests replacing “tie first format” in claim 20 (line 13) with - - the first format - -.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 (lines 28-35) recites: 
or the RACH preamble with the second format comprises: 
transmitting, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain; and
transmitting, in the RACH resource, the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot.”
Examiner notes the use of alternative language “transmitting, … , the RACH preamble with the first format or the RACH preamble with the second format” (lines 28-30). Further, examiner notes that, when the RACH preamble with the first format is transmitted, according to the first alternative, limitation “transmitting, in the RACH resource, the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot” (lines 34-35) is in contradiction with limitation “transmitting, … , the RACH preamble with the first format or the RACH preamble with the second format” (lines 28-30). Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For purposes of examination, the examiner’s interpretation is “transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain”. Whether the intent is for the limitation “transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format or the RACH preamble with the second format comprises:  transmitting, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain; 
Claim 11 recites “transmitting, based on the preamble format information indicating a combination of a first format and a second format, a random access channel (RACH) preamble with the first format or a RACH preamble with the second format, where N is a positive integer greater than 1” (lines 9-12) and “wherein the single sequence part is arranged in the time domain after an entirety of the single CP part in the RACH preamble with the first format in N orthogonal frequency division multiplexing (OFDM) symbols” (lines 15-17). It is unclear what the positive integer number N represents in limitation “transmitting, based on the preamble format information indicating a combination of a first format and a second format, a random access channel (RACH) preamble with the first format or a RACH preamble with the second format, where N is a positive integer greater than 1” is. Further, it is unclear which sequence is in N OFDM symbols in limitation “wherein the single sequence part is arranged in the time domain after an entirety of the single CP part in the RACH preamble with the first format in N orthogonal frequency division multiplexing (OFDM) symbols.” I.e., it is unclear if it is the single sequence part, the single CP part, or the RACH preamble that is in N OFDM symbols. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For purposes of examination, the examiner’s interpretation is “transmitting, based on the preamble format information indicating a combination of a first format and a second format, a random access channel (RACH) preamble with the first format or a RACH preamble with the second format in N orthogonal frequency division multiplexing (OFDM) symbols, where N is a positive integer greater than 1” in lines 9-12, and “wherein the single sequence part is arranged in the time domain after an entirety of the single CP part in the RACH preamble with the first format” in lines 15-17. Whether the intent is for the limitations “transmitting, based on the preamble format information indicating a combination of a first format and a second format, a random access channel (RACH) preamble with the first format or a RACH preamble with the second format, where N is a positive integer greater than 1” (lines 9-12) and “wherein the single sequence part is arranged in the time domain after an entirety of the single CP part in the RACH preamble with the first format in N orthogonal frequency division multiplexing (OFDM) symbols” (lines 15-17) to be “transmitting, based on the preamble format information indicating a combination of a first format and a second format, a random access channel (RACH) preamble with the first format or a RACH preamble with the second format in N orthogonal frequency division multiplexing (OFDM) symbols, where N is a positive integer greater than 1” and “wherein the single sequence part is arranged in the time domain after an entirety of the single CP part in the RACH preamble with the first format,” respectively, or that is not the intent, correction is required for claim 11 to be definite.
Further, Claim 11 (lines 34-41) recites: 
“transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format or the RACH preamble with the second format comprises: 
transmitting, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain; and
transmitting, in the RACH resource, the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot.”
Examiner notes the use of alternative language “transmitting, … , the RACH preamble with the first format or the RACH preamble with the second format” (lines 34-36). Further, or the RACH preamble with the second format” (lines 34-36). Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For purposes of examination, the examiner’s interpretation is “transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain”. Whether the intent is for the limitation “transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format or the RACH preamble with the second format comprises:  transmitting, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain; and transmitting, in the RACH resource, the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot” to be “transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain,” or not, correction is required for claim 11 to be definite.
Claim 19 (lines 30-37) recites: 
or the RACH preamble with the second format comprises, based on the preamble format information indicating the combination of the first format and the second format, comprises: 
attempting to detect the RACH preamble with the first format in a RACH resource other than a last RACH resource of a slot used for an RACH in the time domain among RACH resources of the slot; and 
attempting to detect the RACH preamble with the second format in the last RACH resource of the slot.”
Examiner notes the use of alternative language “attempting to detect the RACH preamble with the first format or the RACH preamble with the second format comprises, based on the preamble format information indicating the combination of the first format and the second format” (lines 30-32). Further, examiner notes that, when it is attempted to detect the RACH preamble with the first format, according to the first alternative, limitation “attempting to detect the RACH preamble with the second format in the last RACH resource of the slot” (lines 36-37) is in contradiction with limitation “attempting to detect the RACH preamble with the first format or the RACH preamble with the second format comprises, based on the preamble format information indicating the combination of the first format and the second format” (lines 30-32). Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For purposes of examination, the examiner’s interpretation is “attempting to detect the RACH preamble with the first format, based on the preamble format information indicating the combination of the first format and the second format, in a RACH resource other than a last RACH resource of a slot used for an RACH in the time domain among RACH resources of the slot”. Whether the intent is for the limitation “attempting to detect the RACH preamble with the first format or the RACH preamble with the second format comprises, based on the preamble format information indicating the combination of the first format and the second format, 
Claim 20 (lines 34-41) recites: 
“attempting to detect the RACH preamble with the first format or the RACH preamble with the second format comprises, based on the preamble format information indicating the combination of the first format and the second format, comprises: 
attempting to detect the RACH preamble with the first format in a RACH resource other than a last RACH resource of a slot used for an RACH in the time domain among RACH resources of the slot; and 
attempting to detect the RACH preamble with the second format in the last RACH resource of the slot.”
Examiner notes the use of alternative language “attempting to detect the RACH preamble with the first format or the RACH preamble with the second format comprises, based on the preamble format information indicating the combination of the first format and the second format” (lines 34-36). Further, examiner notes that, when it is attempted to detect the RACH preamble with the first format, according to the first alternative, limitation “attempting to detect the RACH preamble with the second format in the last RACH resource of the slot” (lines 40-41) is in contradiction with limitation “attempting to detect the RACH preamble with the first format or the RACH preamble with the second format, based on the preamble format information 
For purposes of examination, the examiner’s interpretation is “attempting to detect the RACH preamble with the first format, based on the preamble format information indicating the combination of the first format and the second format, in a RACH resource other than a last RACH resource of a slot used for an RACH in the time domain among RACH resources of the slot”. Whether the intent is for the limitation “attempting to detect the RACH preamble with the first format or the RACH preamble with the second format comprises, based on the preamble format information indicating the combination of the first format and the second format, comprises: attempting to detect the RACH preamble with the first format in a RACH resource other than a last RACH resource of a slot used for an RACH in the time domain among RACH resources of the slot; and attempting to detect the RACH preamble with the second format in the last RACH resource of the slot” to be “attempting to detect the RACH preamble with the first format, based on the preamble format information indicating the combination of the first format and the second format, in a RACH resource other than a last RACH resource of a slot used for an RACH in the time domain among RACH resources of the slot,” or not, correction is required for claim 20 to be definite.
Claims 2-4, 6-10, 12-14, and 16-18 are rejected as being dependent of rejected claim.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

8.	Claims 1-4, 8-9, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘466 (US 2018/0220466, “Park ‘466”), further in view of Um ‘342 (US 2013/0315342, “Um ‘342”), and further in view of 3GPP ‘830 (NTT DOCOMO, INC., "NR PRACH design," Rl-1702830, 3GPP TSG RAN WG 1 Meeting #88, Athens, Greece, dated February 13-17, 2017, “3GPP ‘830”).
Regarding claim 1, Park ‘466 discloses a method of transmitting a random access channel (RACH) preamble by a20 user equipment in a wireless communication system (para 7; terminal transmits random access preambles after receiving information about random access preamble formats), the method comprising:
receiving configuration information that comprises preamble format information (para 7 and 10; terminal receives configuration information that comprises formats of random access preambles); and
transmitting, based on the preamble format information indicating a combination of a first format and a second format, a RACH preamble with the first format (para 7 and 10; terminal transmits random access preambles after receiving information about random access preamble formats; thus, terminal transmits a random access preamble based on the received information about the random access preamble formats; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or a RACH preamble with the second format, 
FIGS. 6 and 14A, para 85 and 129; random access preamble includes a single CP part and a single sequence part in time domain),
wherein the single sequence part is arranged in the time domain after an entirety of the single CP part in the RACH preamble with the first format (FIGS. 6 and 14A, para 129; single sequence part of the random access preamble follows the entirety of the single CP part, in time domain), 
wherein the RACH preamble with the second format includes a CP part and a sequence part in the time domain (FIGS. 6 and 14A, para 85 and 129; random access preamble includes a single CP part and a single sequence part in time domain), and 
the sequence part of the RACH preamble with the second format is followed by a guard time with no signal (FIG. 6, para 85 and 88; the sequence part of the random access preamble is followed by a guard time interval not used for random access).
Although Park ‘466 discloses transmitting, based on the preamble format information indicating a combination of a first format and a second format, a RACH preamble with the first format or a RACH preamble with the second format, Park ‘466 does not specifically disclose transmitting a preamble in N orthogonal frequency division multiplexing (OFDM) symbols, where N is a positive integer greater than 1. Further, Park ‘466 does not specifically disclose wherein the RACH preamble with the first format is transmitted such that: a length of the single CP part of the RACH preamble with the first format plus a length of the single sequence part of the RACH preamble with the first format is equal to a total length of the N OFDM symbols in the time domain, wherein a start and an end of the RACH preamble with the first format are aligned, respectively, with a start and an end of the N OFDM symbols in the time domain.
In a similar field of endeavor, Um ‘342 teaches transmitting a preamble in N orthogonal frequency division multiplexing (OFDM) symbols, where N is a positive integer greater than 1 (FIG. 2, para 8, 44, 48, and 53; an overall preamble is transmitted and consists of a short preamble and a long preamble; the long preamble is configured with two-times repetition of a sequence, and consists of two OFDM symbols, while the short preamble consists of a single OFDM symbol; thus, the transmitted overall preamble consists of three OFDM symbols),
wherein the RACH preamble with the first format is transmitted such that: a length of the single CP part of the RACH preamble with the first format plus a length of the single sequence part of the RACH preamble with the first format is equal to a total length of the N OFDM symbols in the time domain (FIG. 2, para 53; the long preamble consists of a CP part and a sequence part, with the total length of two OFDM symbols), 
wherein a start and an end of the RACH preamble with the first format are aligned, respectively, with a start and an end of the N OFDM symbols in the time domain (FIG. 2, para 53; the long preamble consists of a CP part and a sequence part, with the total length of two OFDM symbols; thus, the long preamble consists of the total of two OFDM symbols, with the start and the end of the long preamble aligned with the start and the end of the total of two OFDM symbols, in time domain).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Park ‘466’s method of transmitting a RACH preamble by a20 user equipment, to include Um ‘342’s transmitted preamble that consists of three OFDM symbols. The motivation for doing so would have been to provide an apparatus for transmitting a preamble (Um ‘342, para 7).
However, Park ‘466 in combination with Um ‘342 does not specifically disclose wherein transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format or the RACH preamble with the second format comprises: transmitting, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain; and transmitting, in the RACH 
3GPP ‘830 teaches wherein transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format or the RACH preamble with the second format comprises: transmitting, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain; and transmitting, in the RACH resource, the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot (FIG. 1(a), Introduction, para 1, Section 4, para 1-2; RACH preamble resource mapping pattern is such that a preamble is mapped across multiple slots, where a guard time GT follows the preamble in time domain and occupies the end resources of the last of the multiple slots; examiner notes that claim 1 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of transmitting a RACH preamble by a20 user equipment of Park ‘466 and Um ‘342, to include 3GPP ‘830’s preamble that is mapped across multiple slots, where a guard time GT follows the preamble in time domain and occupies the end resources of the last of the multiple slots. The 3GPP ‘830, Introduction, lines 38-41).
Regarding claim 11, Park ‘466 discloses a20 user equipment (UE) (FIG. 1, para 64; terminal 130-1) comprising: 
at least one transceiver (FIG. 1, para 64; terminal 130-1 in communication system 100; although the reference does not explicitly disclose the UE comprising at least one transceiver, it is obvious to one of ordinary skill in the art that a terminal in a communication system comprises a transceiver); 
at least one processor (FIG. 1, para 64; terminal 130-1 in communication system 100; although the reference does not explicitly disclose the UE comprising at least one processor, it is obvious to one of ordinary skill in the art that a terminal in a communication system comprises a processor); and 
at least one computer memory operably connectable to the at least one processor and 25storing instructions that, when executed, cause the at least one processor to perform operations (FIG. 1, para 64; terminal 130-1 in communication system 100; although the reference does not explicitly disclose the UE comprising at least one computer memory operably connectable to the at least one processor and 25storing instructions that, when executed, cause the at least one processor to perform operations, it is obvious to one of ordinary skill in the art that a terminal in a communication system comprises a memory storing instructions that the processor executes and performs operations to process signals) comprising: 
receiving, through the at least one transceiver, configuration information that comprises preamble format information (para 7 and 10; terminal receives configuration information that comprises formats of random access preambles); and
transmitting, based on the preamble format information indicating a combination of a first format and a second format, a random access channel (RACH) preamble with the first format para 7 and 10; terminal transmits random access preambles after receiving information about random access preamble formats; thus, terminal transmits a random access preamble based on the received information about the random access preamble formats; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or a RACH preamble with second format, 
wherein the RACH preamble with the first format includes a single cyclic prefix (CP) part and a single sequence part with the first format in a time domain (FIGS. 6 and 14A, para 85 and 129; random access preamble includes a single CP part and a single sequence part in time domain),
wherein the single sequence part is arranged in the time domain after an entirety of the single CP part in the RACH preamble with the first format in N orthogonal frequency division multiplexing (OFDM) symbols (FIGS. 6 and 14A, para 129; single sequence part of the random access preamble follows the entirety of the single CP part, in time domain; examiner notes that claim 11 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “wherein the single sequence part is arranged in the time domain after an entirety of the single CP part in the RACH preamble with the first format”), 
wherein the RACH preamble with the second format includes a CP part and a sequence part in the time domain (FIGS. 6 and 14A, para 85 and 129; random access preamble includes a single CP part and a single sequence part in time domain), and 
the sequence part of the RACH preamble with the second format is followed by a guard time with no signal (FIGS. 6, para 85 and 88; the sequence part of the random access preamble is followed by a guard time interval not used for random access).
Although Park ‘466 discloses transmitting, based on the preamble format information indicating a combination of a first format and a second format, a random access channel  CP part of the RACH preamble with the first format plus a length of the single sequence part of the RACH preamble with the first format is equal to a total length of the N OFDM symbols in the time domain, wherein a start and an end of the RACH preamble with the first format are aligned, respectively, with a start and an end of the N OFDM symbols in the time domain.
In a similar field of endeavor, Um ‘342 teaches transmitting a preamble, where N is a positive integer greater than 1 (FIG. 2, para 8, 44, 48, and 53; an overall preamble is transmitted and consists of a short preamble and a long preamble; the long preamble is configured with two-times repetition of a sequence, and consists of two OFDM symbols, while the short preamble consists of a single OFDM symbol; thus, the transmitted overall preamble consists of three OFDM symbols; examiner notes that claim 11 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “transmitting a preamble in N orthogonal frequency division multiplexing (OFDM) symbols, where N is a positive integer greater than 1”),
wherein the RACH preamble with the first format is transmitted such that: a length of the single CP part of the RACH preamble with the first format plus a length of the single sequence part of the RACH preamble with the first format is equal to a total length of the N OFDM symbols in the time domain (FIG. 2, para 53; the long preamble consists of a CP part and a sequence part, with the total length of two OFDM symbols), 
wherein a start and an end of the RACH preamble with the first format are aligned, respectively, with a start and an end of the N OFDM symbols in the time domain (FIG. 2, para 53; the long preamble consists of a CP part and a sequence part, with the total length of two OFDM symbols; thus, the long preamble consists of the total of two OFDM symbols, with the start and the end of the preamble aligned with the start and the end of the total number of OFDM symbols, in time domain).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Park ‘466’s user equipment that transmits a RACH preamble in a wireless communication system, to include Um ‘342’s transmitted preamble that consists of three OFDM symbols. The motivation for doing so would have been to provide an apparatus for transmitting a preamble (Um ‘342, para 7).
However, Park ‘466 in combination with Um ‘342 does not specifically disclose wherein transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format or the RACH preamble with the second format comprises: transmitting, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain; and transmitting, in the RACH resource, the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot.
3GPP ‘830 teaches wherein transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format or the RACH preamble with the second format comprises: transmitting, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain; and transmitting, in the RACH resource, the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot (FIG. 1(a), Introduction, para 1, Section 4, para 1-2; RACH preamble resource mapping pattern is such that a preamble is mapped across multiple slots, where a guard time GT follows the preamble in time domain and occupies the end resources of the last of the multiple slots; examiner notes that claim 11 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment of Park ‘466 and Um ‘342, that transmits a RACH preamble in a wireless communication system, to include 3GPP ‘830’s preamble that is mapped across multiple slots, where a guard time GT follows the preamble in time domain and occupies the end resources of the last of the multiple slots. The motivation for doing so would have been to study PRACH preamble numerologies and update PRACH preamble design guidelines (3GPP ‘830, Introduction, lines 38-41).
Regarding claims 2 and 12, Park ‘466 in combination with Um ‘342 and 3GPP ‘830 discloses all the limitations with respect to claims 1 and 11, respectively, as outlined above.
Further, Park ‘466 teaches wherein the first format specifies the length of the single CP part and the length of the single sequence part (FIG. 6, para 85; random access preamble format specifies the length of the single CP part of the random access preamble and the length of the single sequence part of the random access preamble).  
Regarding claims 3 and 13, Park ‘466 in combination with Um ‘342 and 3GPP ‘830 discloses all the limitations with respect to claims 1 and 11, respectively, as outlined above.
Further, Park ‘466 teaches wherein the first format is one among a plurality of preamble formats (FIGS. 14A-14D, para 129; format of Fig. 14A is one of multiple formats for the random access preamble), and 
FIGS. 14A-14D, para 129; random access preamble formats of Figs. 14A-14D specify different lengths of the CP part of the random access15random accessf preamble and different lengths of the sequence part of the random access preamble).  
Regarding claims 4 and 14, Park ‘466 in combination with Um ‘342 and 3GPP ‘830 discloses all the limitations with respect to claims 1 and 11, respectively, as outlined above.
Further, Um ‘342 teaches wherein the length of the single sequence part of the RACH preamble with the first format is equal to N*Ns, where Ns is equal to a length of a data portion of each OFDM symbol in the time domain (FIG. 2, para 53; the long preamble consists of a CP part and a sequence part, with the total length of two OFDM symbols; the long preamble is configured with two-times repetition of a sequence; thus, the length of the single sequence part of the long preamble is equal to N*NS, where N is the number of OFDM symbols in the long preamble, equal to 2, and NS is the length of the sequence part of a single OFDM symbol), and
wherein the length of the single CP part of the RACH preamble with the first format is equal to the total length of the N OFDM symbols minus N*Ns (FIG. 2, para 53; the long preamble consists of a CP part and a sequence part, with the total length of two OFDM symbols; the long preamble is configured with two-times repetition of a sequence; thus, the length of the CP part is equal to the total length of N OFDM symbols minus N*Ns, where N is 2).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment of Park ‘466, Um ‘342, and 3GPP ‘830, that transmits a RACH preamble in a wireless communication system, to include Um ‘342’s length of the sequence part of a long preamble being equal to N*NS, where N is the number of OFDM symbols in the long preamble, and NS is Um ‘342, para 7).
Regarding claims 8 and 18, Park ‘466 in combination with Um ‘342 and 3GPP ‘830 discloses all the limitations with respect to claims 1 and 11, respectively, as outlined above.
Further, Um ‘342 teaches wherein N is equal to one of 2 (FIG. 2, para 44, 48, and 53; an overall preamble consists of a short preamble and a long preamble; the long preamble consists of two OFDM symbols), 4, or 6.  
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment of Park ‘466, Um ‘342, and 3GPP ‘830, that transmits a RACH preamble in a wireless communication system, to include Um ‘342’s long preamble consisting of two OFDM symbols. The motivation for doing so would have been to provide an apparatus for transmitting a preamble (Um ‘342, para 7).
Regarding claim 10, Park ‘466 in combination with Um ‘342 and 3GPP ‘830 discloses all the limitations with respect to claim 1, as outlined above.
Further, Park ‘466 teaches wherein the configuration information further comprises information regarding a slot that is used for the RACH preamble (para 7; the configuration information comprises information regarding an access slot that the terminal uses to transmit the random access preamble).  
Regarding claims 19 and 20, Park ‘466 discloses a base station (BS) (FIG. 2; item 200) comprising: 
at least one transceiver (FIG. 2; item 230); 
at least one processor (FIG. 2; item 210); and 
FIG. 2, para 63; processor executes a program stored in a memory) 25comprising: 
transmitting configuration information that comprises preamble format information (para 18 and 20; base station generates and broadcasts configuration information that comprises formats of random access preambles); and
attempting to detect a random access channel (RACH) preamble with a first format or a RACH preamble with a second format, based on the preamble format information indicating a combination - format and the second format (FIG. 3, para 7, 10, and 89; terminal transmits random access preambles after receiving information about random access preamble formats; base station receives a random access preamble from the terminal; thus, the base station receives the random access preamble based on the received information about the random access preamble formats; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art),
wherein the RACH preamble with tie first format includes a single cyclic prefix (CP) part and a single sequence part in a time domain (FIGS. 6 and 14A, para 85 and 129; random access preamble includes a single CP part and a single sequence part in time domain),
wherein the single sequence part is arranged in the time domain after an entirety of the single CP part in the RACH preamble with the first format (FIGS. 6 and 14A, para 129; single sequence part of the random access preamble follows the entirety of the single CP part, in time domain), 
wherein the RACH preamble with the second format includes a CP part and a sequence part in the time domain (FIGS. 6 and 14A, para 85 and 129; random access preamble includes a single CP part and a single sequence part in time domain), and 
FIGS. 6, para 85 and 88; the sequence part of the random access preamble is followed by a guard time interval not used for random access).
Although Park ‘466 discloses attempting to detect a random access channel (RACH) preamble with a first format or a RACH preamble with a second format, based on the preamble format information indicating a combination of the first format and the second format, Park ‘466 does not specifically disclose attempting to detect a random access channel (RACH) preamble in N orthogonal frequency division multiplexing (OFDM) symbols, where N is a positive integer greater than 1. Further, Park ‘466 does not specifically disclose, wherein the RACH preamble with the first format is detected based on: a length of the single CP part of the RACH preamble with the first format plus a length of the single sequence part of the RACH preamble with the first format is equal to a total length of the N OFDM symbols in the time domain, wherein a start and an end of the RACH preamble with the first format are aligned, respectively, with a start and an end of the N OFDM symbols in the time domain.
In a similar field of endeavor, Um ‘342 attempting to detect a preamble in N orthogonal frequency division multiplexing (OFDM) symbols, where N is a positive integer greater than 1 (FIG. 2 and 4, para 8, 44, 48, 53, and 73-74; an overall preamble is transmitted and consists of a short preamble and a long preamble; the short and long preambles are detected; the long preamble is configured with two-times repetition of a sequence, and consists of two OFDM symbols, while the short preamble consists of a single OFDM symbol; thus, the detected overall preamble consists of three OFDM symbols),
wherein the RACH preamble with the first format is detected based on: a length of the single CP part of the RACH preamble with the first format plus a length of the single sequence part of the RACH preamble with the first format is equal to a total length of the N OFDM symbols in the time domain (FIG. 2, para 53; the long preamble consists of a CP part and a sequence part, with the total length of two OFDM symbols),
FIG. 2, para 53; the long preamble consists of a CP part and a sequence part, with the total length of two OFDM symbols; thus, the long preamble consists of the total of two OFDM symbols, with the start and the end of the preamble aligned with the start and the end of the total number of OFDM symbols, in time domain).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Park ‘466’s base station that transmits preamble format information, to include Um ‘342’s detected preamble that consists of three OFDM symbols. The motivation for doing so would have been to provide an apparatus for transmitting a preamble (Um ‘342, para 7).
However, Park ‘466 in combination with Um ‘342 does not specifically disclose wherein attempting to detect the RACH preamble with the first format or the RACH preamble with the second format, based on the preamble format information indicating the combination of the first format and the second format, comprises: attempting to detect the RACH preamble with the first format in a RACH resource other than a last RACH resource of a slot used for an RACH in the time domain among RACH resources of the slot; and attempting to detect the RACH preamble with the second format in the last RACH resource of the slot.
3GPP ‘830 teaches wherein attempting to detect the RACH preamble with the first format or the RACH preamble with the second format, based on the preamble format information indicating the combination of the first format and the second format, comprises: attempting to detect the RACH preamble with the first format in a RACH resource other than a last RACH resource of a slot used for an RACH in the time domain among RACH resources of the slot; and attempting to detect the RACH preamble with the second format in the last RACH resource of the slot (FIG. 1(a), Introduction, para 1, Section 4, para 1-2; RACH preamble resource mapping pattern is such that a preamble is mapped across multiple slots, where a guard time GT follows the preamble in time domain and occupies the end resources of the last of the multiple slots; examiner notes that claims 19 and 20 are rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “attempting to detect the RACH preamble with the first format, based on the preamble format information indicating the combination of the first format and the second format, in a RACH resource other than a last RACH resource of a slot used for an RACH in the time domain among RACH resources of the slot”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined base station of Park ‘466 and Um ‘342, that transmits preamble format information, to include 3GPP ‘830’s preamble that is mapped across multiple slots, where a guard time GT follows the preamble in time domain and occupies the end resources of the last of the multiple slots. The motivation for doing so would have been to study PRACH preamble numerologies and update PRACH preamble design guidelines (3GPP ‘830, Introduction, lines 38-41).
9.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘466, in view of Um ‘342, further in view of 3GPP ‘830, and further in view of Garcia ‘186 (US 2014/0241186, “Garcia ‘186”).
Regarding claims 6 and 16, Park ‘466 in combination with Um ‘342 and 3GPP ‘830 discloses all the limitations with respect to claims 1 and 11, respectively, as outlined above.
	However, Park ‘466 in combination with Um ‘342 and 3GPP ‘830 does not specifically disclose wherein a time duration of the single CP part is N*144*T, and a time duration of the single sequence part is N*2048*T, where T is a sampling time based on a subcarrier spacing.  
Garcia ‘186 teaches wherein a time duration of the single CP part is N*144*T, and a time duration of the single sequence part is N*2048*T, where T is a sampling time based on a Table 1, para 28 and 32; in case of a 20-MHz communication system and “normal” cycle prefix format, a data sequence consists of 144 cycle prefix samples and 2048 payload samples, the number of subcarriers in the 20 MHZ channel bandwidth equal to 1200, and the sampling rate equal to 30.72 MHz; thus, when the RACH preamble format consists of a single OFDM symbol, i.e., N=1, the time duration of the CP part is N*144*T and the time duration of the payload part is N*2048*T, T is the sampling period according to the sampling rate, related to the spacing of subcarriers in the channel bandwidth).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Garcia ‘186 with the previous combination of Park ‘466, Um ‘342, and 3GPP ‘830. The motivation for doing so would have been to address the need for determining parameters in the initialization stages of the Common Public Radio Interface (CPRI) in remote radio heads and remote radio head controllers (Garcia ‘186, para 3).
Regarding claims 7 and 17, Park ‘466 in combination with Um ‘342, 3GPP ‘830, and Garcia ‘186 discloses all the limitations with respect to claims 6 and 16, respectively, as outlined above.
Further, Garcia ‘186 teaches wherein 144*T is equal to NCP, where NCP is a length of a CP portion of an OFDM symbol, and wherein 2048*T is equal to a length of a data portion of each OFDM symbol (Table 1, para 28 and 32; data sequence consists of 144 cycle prefix samples and 2048 payload samples, thus, when the RACH preamble format consists of a single OFDM symbol, 144*T is the length of the CP portion of the OFDM symbol, and 2048*T is the length of the payload portion of the OFDM symbol).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine these additional features of Garcia ‘186 with the previous combination of Park ‘466, Um ‘342, 3GPP ‘830, and Garcia ‘186. The Garcia ‘186, para 3).
10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park ‘466, in view of Um ‘342, further in view of 3GPP ‘830, and further in view of 3GPP ‘908 (Samsung, "RACH preamble design," 3GPP TSG RAN WG1 #88, R1-1702908, dated February 13-17, 2017, “3GPP ‘908”).
Regarding claim 9, Park ‘466 in combination with Um ‘342 and 3GPP ‘830 discloses all the limitations with respect to claim 1, as outlined above.
However, Park ‘466 in combination with Um ‘342 and 3GPP ‘830 does not specifically disclose wherein the sequence part of the RACH preamble with the first format comprises a 15preamble sequence that has a sequence length of N*139.
3GPP ‘908 teaches wherein the sequence part of the RACH preamble with the first format comprises a 15preamble sequence that has a sequence length of N*139 (Sec. 3, para 7; RACH preamble is designed using a Zadoff-chu sequence of length 139).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined user equipment of Park ‘466, Um ‘342, and 3GPP ‘830, that transmits a RACH preamble in a wireless communication system, to include 3GPP ‘908’s RACH preamble designed using a Zadoff-chu sequence of length 139. The motivation for doing so would have been to define random access preamble formats for “new radio” networks (3GPP ‘908, Sec. 1, Introduction, lines 32-35).

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 19, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 14, 9, and 19 co-pending Application No. 16/065079, respectively, in view of Park ‘466, further in view of Um ‘342, and further in view of 3GPP ‘830. Take an example of comparing claim 1 of pending application and claim 4 of co-pending application 16/065079:

Pending Application 16/425481 claim 1
Co-pending application 16/065079 claim 4
A method of transmitting a random access channel (RACH) preamble by a user equipment in a wireless communication system
A method of transmitting a random access channel (RACH) preamble by a user equipment in a wireless communication system
receiving configuration information that comprises preamble format information
receiving information on a random access preamble format
transmitting a RACH preamble 
transmitting the RACH preamble 
wherein the RACH preamble with the first format includes a single cyclic prefix (CP) part and a single sequence part in a time domain
in a time domain, wherein the RACH preamble consists of a cyclic prefix (CP) part and a sequence part
wherein the RACH preamble with the first format is transmitted such that: a length of the single CP part of the RACH preamble with the first format plus a length of the single sequence part of the 15RACH preamble with the first format is equal to a total length of the N OFDM symbols in the time domain
wherein a length NRA of the RACH preamble is equal to a total length of the plurality of OFDM symbols, and a length NSEQ of the sequence part, and wherein a length NCP,RA of the CP part satisfies NCP,RA + NSEQ = NRA.


However, co-pending application 16/065079 claim 4 does not teach transmitting, based on the preamble format information indicating a combination of a first format and a second format, a RACH preamble with the first format or a RACH preamble with the second format, wherein the single sequence part is arranged in the time domain after an entirety of the single CP part in the RACH preamble with the first format, wherein the RACH preamble with the second format includes a CP part and a sequence part in the time domain, and the sequence part of the RACH preamble with the second format is followed by a guard time with no signal.
Park ‘466 discloses transmitting, based on the preamble format information indicating a combination of a first format and a second format, a RACH preamble with the first format (para 7 and 10; terminal transmits random access preambles after receiving information about random access preamble formats; thus, terminal transmits a random access preamble based on the received information about the random access preamble formats; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or a RACH preamble with the second format, 
wherein the single sequence part is arranged in the time domain after an entirety of the single CP part in the RACH preamble with the first format (FIGS. 6 and 14A, para 129; single sequence part of the random access preamble follows the entirety of the single CP part, in time domain), 
wherein the RACH preamble with the second format includes a CP part and a sequence part in the time domain (FIGS. 6 and 14A, para 85 and 129; random access preamble includes a single CP part and a single sequence part in time domain), and 
the sequence part of the RACH preamble with the second format is followed by a guard time with no signal (FIG. 6, para 85 and 88; the sequence part of the random access preamble is followed by a guard time interval not used for random access).
Park ‘466, para 4).
Although co-pending application 16/065079 claim 4 in combination with Park ‘466 discloses transmitting, based on the preamble format information indicating a combination of a first format and a second format, a RACH preamble with the first format or a RACH preamble with the second format, co-pending application 16/065079 claim 4 in combination with Park ‘466 does not specifically disclose transmitting a preamble in N orthogonal frequency division multiplexing (OFDM) symbols, where N is a positive integer greater than 1. Further, co-pending application 16/065079 claim 4 in combination with Park ‘466 does not specifically disclose wherein a start and an end of the RACH preamble with the first format are aligned, respectively, with a start and an end of the N OFDM symbols in the time domain.
In a similar field of endeavor, Um ‘342 teaches transmitting a preamble in N orthogonal frequency division multiplexing (OFDM) symbols, where N is a positive integer greater than 1 (FIG. 2, para 8, 44, 48, and 53; an overall preamble is transmitted and consists of a short preamble and a long preamble; the long preamble is configured with two-times repetition of a sequence, and consists of two OFDM symbols, while the short preamble consists of a single OFDM symbol; thus, the transmitted overall preamble consists of three OFDM symbols),
wherein a start and an end of the RACH preamble with the first format are aligned, respectively, with a start and an end of the N OFDM symbols in the time domain (FIG. 2, para 53; the long preamble consists of a CP part and a sequence part, with the total length of two OFDM symbols; thus, the long preamble consists of the total of two OFDM symbols, with the start and the end of the long preamble aligned with the start and the end of the total of two OFDM symbols, in time domain).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Um ‘342 with the combination of co-pending application 16/065079 and Park ‘466. The motivation for doing so would have been to provide an apparatus for transmitting a preamble (Um ‘342, para 7).
However, co-pending application 16/065079 claim 4 in combination with Park ‘466 and Um ‘342 does not specifically disclose wherein transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format or the RACH preamble with the second format comprises: transmitting, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain; and transmitting, in the RACH resource, the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot.
3GPP ‘830 teaches wherein transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format or the RACH preamble with the second format comprises: transmitting, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain; and transmitting, in the RACH resource, the RACH preamble with the second format based on the RACH resource being the last RACH resource of the slot (FIG. 1(a), Introduction, para 1, Section 4, para 1-2; RACH preamble resource mapping pattern is such that a preamble is mapped across multiple slots, where a guard time GT follows the preamble in time domain and occupies the end resources of the last of the multiple slots; examiner notes that claim 1 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “transmitting, based on the preamble format information indicating the combination of the first format and the second format, the RACH preamble with the first format, in a RACH resource among RACH resources of a slot used for an RACH, the RACH preamble with the first format based on the RACH resource being not a last RACH resource of the slot in the time domain”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of transmitting a RACH preamble by a20 user equipment of co-pending application 16/065079 claim 4, Park ‘466, and Um ‘342, to include 3GPP ‘830’s preamble that is mapped across multiple slots, where a guard time GT follows the preamble in time domain and occupies the end resources of the last of the multiple slots. The motivation for doing so would have been to study PRACH preamble numerologies and update PRACH preamble design guidelines (3GPP ‘830, Introduction, lines 38-41).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central 

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474